Title: To George Washington from Colonel Elias Dayton, 7 July 1780
From: Dayton, Elias
To: Washington, George


					
						Sir
						Chatham [N.J.] July 7th 1780
					
					Their is not the least doubt but that the British in New Yrk have certain accounts of the Approch of a french fleet, as A number of large Ships Are now Moored between the east and west bank for the purpose of Sinking to stop the passage or render it as difficult as possible. I have a boat laying up North River I propose to direct A man to run away with her to New York and get into the servuce or to follow fishing to Sandy hook untill he gets a th[o]rough knowledge of every obstruction in the narrows and then return to Eliz. Town. if your Excellency Approves of this plan I have not the least doubt but I can procure a proper person to carry it into execution.
					By the best Accounts I can get the number of the enemies Vessels

mentioned in my last was nearly right, but it cannot be exactly ascertained As two or three are continually kept cruising twenty leagues off the Hook.
					Tuesday night last four men were taken out of their beds and carried to S[t]aten Island by eight or ten refugees, the men taken lived about one mile west of Eliz. Town and are as good men as any in this country. I am your Excellencys Most Obedient Hbe Servant
					
						Elias Dayton
					
				